     Case 19-13287           Doc 86       Filed 04/13/21 Entered 04/13/21 10:41:12         Desc Main
                                            Document     Page 1 of 2



                   United States Bankruptcy Court, Northern District of Illinois

Name of Assigned Judge         A. Benjamin Goldgar           CASE NO.                      19 B 13287
DATE                                    April 13, 2021       ADVERSARY NO.
CASE TITLE                                                    James Cosmano

TITLE OF ORDER                                      Order denying motions to avoid liens



  DOCKET ENTRY TEXT
  The motions of James Cosmano to avoid the Internal Revenue Service’s judgment lien are denied.

[For further details see text below.]




                                                  STATEMENT

            Discharged chapter 7 debtor James Cosmano has had his case reopened and has moved
   to avoid a judgment lien belonging to the Internal Revenue Service. The lien encumbers two
   properties in which Cosmano has an interest, one in Chicago, the other in Mount Prospect, and
   Cosmano has filed two motions, one for each property. The lien resulted from a judgment for
   $6,051,979 that the IRS obtained against Cosmano in the district court and recorded prepetition.
   The IRS also separately recorded a tax lien that encumbers both the real properties and
   Cosmano’s personal property. Cosmano maintains that the value of the two properties after
   prior liens leaves the IRS’s judgment lien unsupported, and the lien is therefore avoidable under
   section 506(d) of the Bankruptcy Code, 11 U.S.C. § 506(d).

            The rock on which Cosmano’s motions founder is Dewsnup v. Timm, 502 U.S. 410
   (1992). Dewsnup holds that section 506(d) does not allow a chapter 7 debtor to avoid, or “strip
   off,” a lien. Although the decision has come in for its fair share of criticism, the Supreme Court
   recently reaffirmed Dewsnup in Bank of Am., N.A. v. Caulkett, 575 U.S. 790 (2015). Because
   Dewsnup and Caulkett bar Cosmano’s effort to strip off the judgment lien, his motions must be
   denied.

          Cosmano, though, tries to distinguish Dewsnup. Citing In re Mayer, 541 B.R. 812
   (Bankr. E.D. La. 2015), he argues that Dewsnup concerned a consensual mortgage lien. A
   judgment lien, Cosmano observes, is non-consensual and so can still be stripped under section
   506(d) even after Dewsnup.
  Case 19-13287       Doc 86    Filed 04/13/21 Entered 04/13/21 10:41:12            Desc Main
                                  Document     Page 2 of 2



                                         STATEMENT


        Although Mayer reaches that conclusion, it does so out of thinly veiled hostility toward
Dewsnup, see Mayer, 541 B.R. at 815, not because the consensual/non-consensual distinction
makes sense. See In re Doss, 588 B.R. 516, 526 n.5 (Bankr. E.D. Wis. 2018) (finding Mayer
unpersuasive). Nothing in Dewsnup (or in Caulkett) suggests that section 506(d) should be read
differently when a lien is non-consensual. Id. at 525. The better view is that “Dewsnup applies
to both consensual and non-consensual liens, including judicial liens.” Id.; see also In re Ryan,
725 F.3d 623, 526 (7th Cir. 2013), rejecting the idea that section 506(d) has different meanings
“based upon the circumstances” and holding that Dewsnup also applies in chapter 13 cases).

        In his reply, Cosmano largely abandons the Dewsnup argument and argues instead that
his tax debt has been discharged. His motions, though, do not ask for a dischargeability
determination. Nor could they. As the court explained when Cosmano previously sought the
same determination by motion, a dischargeability determination must be sought through an
adversary proceeding. Fed. R. Bankr. P. 7001(6); Hijawi v. Five N. Wabash Condo. Ass’n, 495
B.R. 839, 843 (N.D. Ill. 2013) (noting that “a dischargeability determination requires an
adversary proceeding”); In re Hanson, 308 B.R. 903, 905 (W.D. Wis. 2004) Although the
adversary proceeding requirement can be waived, Hijawi, 495 B.R. at 843, the IRS has not
waived it (see Dkt. No. 71 at 3-4).

        For its part, the IRS argues that Cosmano’s properties are worth enough to support the
judgment lien. But since Cosmano cannot strip off the judgment lien regardless of the
properties’ values, the point is irrelevant. The IRS also argues that Cosmano cannot avoid its tax
lien. This point, too, is irrelevant. Cosmano has asked only to avoid the judgment lien, not the
tax lien.

       The motions of James Cosmano to avoid the Internal Revenue Service’s judgment lien
are denied.

Dated: April 13, 2021

                                        __________________________________________
                                            A. Benjamin Goldgar
                                            United States Bankruptcy Judge




                                               -2-
